Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 28, 2017

                                      No. 04-17-00700-CV

                      BIG TIME AUTOMOTIVE and Claudia Bennett,
                                   Appellants

                                                v.

                    AUTOMOBILE ACCEPTANCE CORPORATION,
                                  Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-00724
                        Honorable David A. Canales, Judge Presiding


                                         ORDER

        The clerk’s record was due to be filed with this court on November 21, 2017. See TEX.
R. APP. P. 35.1. After the record’s due date, the Bexar County District Clerk notified this court
that Appellant has not paid the clerk’s fee for preparing the record and Appellant is not entitled
to a free clerk’s record.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the clerk’s fee has been paid or arrangements have been made to pay
the clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee. See id. R.
20.1.
       If Appellant fails to respond as ordered, this appeal will be dismissed for want of
prosecution. See id. R. 37.3(b).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2017.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court